Citation Nr: 1710674	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for migraine headaches, secondary to PTSD.

4.  Entitlement to an earlier effective date for a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988, from September 2005 to December 2006, and December 2008 to February 2009, with additional unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) from November 2010, August 2011, November 2012, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In January 2016, the Board remanded this case for further evidentiary development.

In August 2016, the Veteran and his representative participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for migraines and sleep apnea, as well as an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The Veteran's service-connected IBS is manifested by diarrhea, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability rating for IBS have been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 3.159 , 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected gastrointestinal symptoms, characterized as IBS, are more severe than what is contemplated by his current disability rating.

 Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

 If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 . However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 . Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 .

 The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589   (1995).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert denied, 523 U.S. 1046   (1998).

The Veteran's gastrointestinal symptomatology is rated under Diagnostic Code 7319. 38 C.F.R. § 4.114 . Under Diagnostic Code 7319, a noncompensable rating is warranted for irritable colon syndrome (spastic colitis, mucous colitis, etc.) that is mild; and for disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is warranted for moderate disability with frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating is warranted for severe disability, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. Id.

A review of the facts reveals the following:

In May 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with IBS.  The Veteran explained that he experienced a bowel movement approximately once every hour (including throughout the night) and every time he ate.

The examiner determined that the Veteran did not suffer from the following conditions: trauma to the intestines, intestinal neoplasm, fistulas, ulcerative colitis, an ostomy; malnutrition; anemia, or abdominal mass.  The Veteran had a history of less-than-weekly nausea, and less than monthly constipation.  The Veteran suffered from right and left lower quadrant intestinal pain which occurred several times daily for a few minutes and was colicky and crampy; the examiner determined the condition was mild in nature.  The Veteran's abdomen was tender to the touch in the right and left lower quadrant.  Moreover, the Veteran was diagnosed with diverticulosis.

In September 2012, the Veteran underwent a hearing via a Decision Review Officer (DRO) in which he presented extensive testimony concerning his IBS.  The Veteran again re-iterated that he was going to the bathroom as many times as once an hour and all throughout the night; the Veteran stated he experienced eight to ten diarrhea bowel movements a day and numerous times throughout the night.  To ameliorate the condition, the Veteran had sought treatment from a dietician and had utilized every known medication, all of which had provided him with no relief.

In August 2016, the Veteran underwent a hearing before the undersigned VLJ in which he, again, reiterated that he still suffered from frequent and severe diarrhea.

In October 2016, a private physician assessed the Veteran's condition and provided the following information: the Veteran experienced explosive diarrhea that he attempted to treat with continuous medication.  On most days, the Veteran suffered from diarrhea four to six times a day, occurring unexpectedly and always with pain, as well as abdominal distension, cramping, and alternating diarrhea and constipation.  The physician determined the Veteran suffered from frequent episodes of bowel disturbance with abdominal distress.  The Veteran had not suffered from malnutrition or weight loss attributable to IBS.  Lastly, the physician determined the Veteran was unemployable due to his condition.

Applying the law to the facts of the case, the Board finds the Veteran entitled to a 30 percent rating for constant abdominal distress: the Veteran's lay testimony, medical records and reports indicate the Veteran's diarrhea and abdominal stress is practically constant and affects the Veteran throughout the entirety of the day.  As the Board has awarded the highest rating possible under Diagnostic Code 7319, no further discussion of Diagnostic Code 7319 is necessary.

To that end, the Board has considered the application of other Diagnostic Codes; and a higher rating under any of the other potentially applicable criteria is not warranted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas. A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition. Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (hiatal hernia) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114 , Diagnostic Codes 7301, 7307, 7323, 7346.

However, the Veteran's symptoms do not indicate that any such ratings are warranted in this case.  In the two examinations the Veteran underwent the examiner determined the Veteran did not suffer from lesions, ulcers, colitis, or frequent and prolonged periods of nausea.  Moreover, the Veteran does not suffer from severe hemorrhages or large ulcerated or eroded areas under Diagnostic Code 7307.

The Veteran also does not suffer from malnutrition such that a 60 percent disability rating under Diagnostic Code 7323 (colitis) would be warranted. Rather, the VA examination reports of record consistently establish that the Veteran was well nourished.

A rating of 60 percent under Diagnostic Code 7346 (hiatal hernia) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health is also not warranted, as the record does not demonstrate weight loss. On the contrary, the weight of the evidence indicates that the Veteran has not had weight loss attributable to intestinal or esophageal conditions. Furthermore, although the Veteran has reported some vomiting, he has not indicated a frequency that would justify an increased rating. None of the VA examiners found melena, hematemesis, or anemia. Moreover, the Veteran has not reported any other symptoms productive of severe health impairment not already considered.

Accordingly, as noted above, the Veteran's current 30 percent rating under Diagnostic Code 7319 contemplates the entirety of his symptomatology, to include pain and painful motion.

As shown above, the Board has considered the Veteran's disability under other pertinent criteria, but finds that there are no other rating codes which either provide for an evaluation higher than the just-assigned rating of 30 percent, or are appropriate for rating the Veteran's IBS. Thus, given the Veteran's symptomatology, the most appropriate Diagnostic Code for rating purposes is Diagnostic Code 7319.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings. However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. See Thun v. Peake, 22 Vet. App. 111   (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id. see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321 (b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. As discussed above, the Veteran's IBS is productive of diarrhea, with more or less constant abdominal distress. The rating assigned for these conditions fully contemplates this symptomatology. As such, it cannot be said that the available schedular evaluation for the disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." There is no indication that he has required frequent periods of hospitalization. Moreover, while his disability does affect his employability, the Veteran is in receipt of TDIU. See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

 Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321 (b)(1), have not been met.


ORDER

Entitlement to a 30 percent rating for IBS is granted.





REMAND

The Veteran contends that he is entitled to service connection for sleep apnea and migraine headaches, both secondary to PTSD and an earlier effective date for TDIU.  Accordingly, the Board finds remands necessary so that the Veteran may obtain such examinations.

At the Veteran's August 2016 hearing, he presented research studies demonstrating positive links between veterans suffering from PTSD and increased occurrences of sleep apnea as well as migraine headaches.  To date, the Veteran has not received examinations providing an opinion as to whether or not his conditions are secondary to PTSD, and such examinations must be obtained.

Lastly, the Veteran requests adjudication of his claim for earlier effective date for TDIU, after the RO has adjudicated his claims for service connection for sleep apnea and migraine headaches. The development requested in the secondary service connection claims must be completed prior to the adjudication of the diabetes claim, as adjudication of the coronary artery disease claim may affect the adjudication of the earlier effective date for TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  Specifically, the examiner is asked to determine whether it is more likely or not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated his current sleep apnea condition.

***The examiner is asked particularly to discuss the recent medical literature, specifically research published in the Journals of Sleep Medicine, finding a link between veterans with PTSD and increased occurrence of sleep apnea.

2. Schedule the Veteran for an examination to determine the nature and etiology of his migraine headaches.  Specifically, the examiner is asked to determine whether it is more likely or not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated his current migraine headaches.

***The examiner is asked particularly to discuss the recent medical literature documenting a link between veterans with PTSD and increased occurrence of migraine headaches.

3. After the development requested for in Remand Paragraphs One and Two is complete, determine whether or not the Veteran is entitled to an earlier effective date for TDIU.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


